Financial Supplement For the Third Quarter of Fiscal Year 2011 ending December 31, 2010 PSS World Medical, Inc. As of December 31, 2010 Current Fiscal Year (in thousands, except per share data) Fiscal 2011 Q1 Q2 Q3 YTD Net sales $ Cost of goods sold Gross profit General & administrative expenses Selling expenses Income from operations Interest expense ) Interest & investment income 66 46 33 Other income Income from operations before income taxes Provision for income taxes Net income Net income attributable to noncontrolling interest 78 87 42 Net income attributable to PSS World Medical, Inc. $ Earnings per share - Basic: Net income attributable to PSS World Medical, Inc. $ Earnings per share - Diluted: Net income attributable to PSS World Medical, Inc. $ WASO - Basic WASO - Diluted Net sales by segment: Physician Business $ Elder Care Business Corporate Shared Services $ Billing days: 64 63 61 Net sales per billing day: Physician Business $ Elder Care Business Corporate Shared Services 4 10 9 7 $ Numbers may not foot due to rounding differences PSS World Medical, Inc. As of December 31, 2010 (in thousands, except per share data) Fiscal 2008 Fiscal 2009 Fiscal 2010 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Net sales $ Cost of goods sold Gross profit General and administrative expenses Selling expenses Income from operations Interest expense ) Interest and investment income 26 23 95 30 Other income Income from ops before income taxes Provision for income taxes Net income Net income attributable to noncontrolling interest - Net income attributable PSS World Medical, Inc. $ Earnings per share - Basic: Net income attributable PSS World Medical, Inc. $ Earnings per share - Diluted: Net income attributable PSS World Medical, Inc. $ WASO - Basic WASO - Diluted Net Sales by Segment: Physician Business $ Elder Care Business Corporate Shared Services - 2 19 $ Billing Days: 64 63 62 64 64 63 66 60 64 68 61 65 Net Sales Per Billing Day: Physician Business $ Elder Care Business Corporate Shared Services - 7 6 - - 3 14 7 7 10 9 $ Numbers may not foot due to rounding differences PSS World Medical, Inc. As of December 31, 2010 SelectTM Net Sales (in thousands) Fiscal 2011 Fiscal 2010 Q1 Q2 Q3 Q4 YTD Q1 Q2 Q3 Q4 YTD Consolidated Select Sales $ 80,555 $ 82,152 $ 84,551 - $ 247,259 $ 77,842 $ 86,368 $ 78,449 $ 80,943 $ 323,602 Fiscal 2006 Fiscal 2007 Fiscal 2008 Fiscal 2009 Fiscal 2010 Consolidated Select Sales Numbers may not foot due to rounding differences PSS World Medical, Inc. Segment Information As of December 31, 2010 (in thousands) Three Months Ended Nine Months Ended December 31, 2010 January 1, 2010 December 31, 2010 January 1, 2010 NET SALES: Physician Business $ Elder Care Business Corporate Shared Services Total net sales $ BILLING DAYS: 61 61 NET SALES PER BILLING DAY: Physician Business $ Elder Care Business Corporate Shared Services 9 7 7 9 Total net sales per billing day $ INCOME FROM OPERATIONS: Physician Business $ Elder Care Business Corporate Shared Services ) Total income from operations $ DEPRECIATION: Physician Business $ Elder Care Business Corporate Shared Services Total depreciation $ AMORTIZATION OF INTANGIBLE AND OTHER ASSETS: Physician Business $ Elder Care Business Corporate Shared Services 62 Total amortization of intangible and other assets $ PROVISION FOR DOUBTFUL ACCOUNTS: Physician Business $ Elder Care Business 94 Total provision for doubtful accounts $ INTEREST EXPENSE: Total interest expense $ INTEREST AND INVESTMENT INCOME: Elder Care Business $
